DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on January 2, 2019 and the Restriction Response dated April 8, 2021. Claims 1 through 37 are presently pending and are presented for examination. 	

Election/Restrictions
In the Restriction Response dated April 8, 2021, Applicant elected Species 4 without traverse, which includes claims 2-8, 22-26, and 30-35 in addition to the generic claims 1, 18, and 27. Furthermore, Applicant has withdrawn the non-elected claims 9-17, 19-21, 28-29, and 36-37. As this election was made without traverse, the election/restriction requirement is hereby made FINAL.  Therefore, claims 1-8, 18, 22-27, and 30-35 are presently examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for CN App. No. 201820008564.3 dated January 3, 2018 and CN App. No. 201810005514.4 dated January 3, 2018.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it is not written in narrative form.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 5-7, 25, and 34 are objected to because of the following informalities:  
Claim 5 recites an system external and should recite “an external system” for grammatical purposes and for consistency within the claim (e.g., claim 5 also recites the external system). 
Each of claims 6-7, 25, and 34 recites and/or. It is suggested that the corresponding lists be amended to recite at least one of…and… in order to broaden and further clarify the corresponding lists. For purposes of examining this application, Examiner is interpreting and/or to be “or,” under a broadest reasonable interpretation.
Each of claims 6-7, 25, and 34 is missing the Oxford Comma before and/or. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a location determining unit… in claim 1. Structure for this limitation, which is considered equivalent to an orientation unit, may be found in [0016]; a global positioning system (GPS).
an autonomous driving risk sensing unit… in claims 1, 18, 25, and 34. Structure for this limitation may be found in Fig. 1; the autonomous driving risk sensing unit is software that is executed by the risk prevention which comprises a processor. 
a communications unit… in claims 1, 5, 18, 26, and 35. Structure for this limitation may be found in Fig. 1; the communications unit is software that is executed by the risk prevention which comprises a processor.
automated driving risk sensing unit… in claims 6 and 7. Structure for this limitation may be found in Fig. 1; the automated driving risk sensing unit (i.e., the autonomous driving risk sensing unit) is software that is executed by the risk prevention which comprises a processor.
exterior sensing unit…
automated driving unit… in claim 8. Structure for this limitation may be found in Fig. 1; the automated driving unit (i.e., autonomous driving unit) is software that is executed by the risk prevention which comprises a processor.
an orientation unit… in claim 18. Structure for this limitation may be found in [0016]; a global positioning system (GPS). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-8, 18, 22-27, and 31-35 along with the corresponding dependent claim 30 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Each of the dependent claims 2-8 recites the system of claim 1. However, corresponding independent claim 1 includes at least two different systems, the risk 
Each of claims 1 and 18 recites the term transcieve. The term is not a standard term in the art, and it is unclear whether transcieve is intended to mean both send and receive or just receive. In view of the specification at [0019], it appears that it is intended to receive information from an external source. For purposes of this Action, Examiner is interpreting “transcieve” to mean “receive.” 
Each of claims 1, 18, and 27 reciteparameters/factors which endangers. It is unclear whether parameters/factors is intended to be singular or if endangers is intended to be endanger. It is suggested to amend the limitation to recite one or more parameters which endanger or one or more factors which endanger. 
Each of the independent claims 1, 18, and 27 reciteto a corresponding system in the last limitation, and each of the dependent claims 2-7, 22-26, and 31-35 recites which “system” is the corresponding system. This claiming style causes several indefinite issues including, at least, (1) requiring the risk prevention unit, which comprises the other software units, to essentially send a notification to itself; and (2) treating individual units such as the communications unit as a system. For at least these reasons, it is suggested that Applicant remove the limitation to a corresponding system from the independent claims and remove the corresponding limitations from the dependent claims. 
If Applicant does not remove to a corresponding system from the independent claims, Examiner notes that each of the dependent claims 22-26 recites the system of claim 18 while the corresponding independent claim 18 recites at least two different systems, the autonomous driving risk sensing system and the corresponding system. It is unclear which system of claim 18 the dependent claims are referencing. For purposes of this Action, Examiner is interpreting these claims to be referencing back to the entire autonomous driving risk sensing system of independent claim 18. 
Claim 6 recites disabling or enabling at least one sensor of the at least one sensor and/or the automated driving risk sensing unit. It is unclear whether the list includes a sensor of the at least one sensor and a sensor of the automated driving risk sensing unit, or if the list includes a sensor of the at least one sensor and the automated driving risk sensing unit. For purposes of this Action, Examiner is interpreting this limitation to mean disabling or enabling one of the automated driving risk sensing unit and at least one sensor of the at least one sensor. Claim 25 is rejected under similar reasoning.

The term endangers in claims 1, 18, and 27 is a relative term which renders the claim indefinite.  The term endangers is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear at which point a weather event, such as rain is considered to endanger the autonomous driving. For purposes of this Action, Examiner is interpreting the term endangers to mean to be hazardous to a vehicle, such as a decreased visibility, an obstacle in the road, etc. 

The term intends in claims 24 and 33 is a relative term which renders the claim indefinite.  The term intends is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear at which point a driver is considered to intend to initiate the autonomous driving of the vehicle. For purposes of this Action, Examiner is interpreting intends to mean engages. 

Each of claims 6 and 7 recites the limitation the automated driving risk sensing unit.  There is insufficient antecedent basis for this limitation in the claim. Alternatively, the term automated should be changed to autonomous to match the corresponding claim 1 limitation, the autonomous driving risk sensing unit. For purposes of this Action, Examiner is interpreting this limitation as intending to recite the autonomous driving risk sensing unit.

Each of claims 5 and 6 recites the limitation the exterior sensing unit.  There is insufficient antecedent basis for this limitation in the claim. Alternatively, the phrase should be changed to at least one sensor to be consistent with claim 1. For purposes of this Action, Examiner is interpreting this limitation as intending to recite at least one sensor. 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 18, 22-27, and 30-35 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is 

Under Step 2A and Step 2B, the independent claims 1, 18, and 27 are also directed to an abstract idea without significantly more under at least the subcategory of mental processes. Using the language of independent claim 1 to illustrate, the limitations of a driving risk classification and prevention system for a vehicle configurable to operate in an autonomous mode and a non-autonomous mode, the system comprising: 
a location determining unit configured to determine a location of the vehicle (a person may look around a vehicle to view signs and other land marks to mentally determine a location of a vehicle); 
at least one sensor configured to sense proximity traffic information (a person may look around to see traffic proximate the vehicle); 
an autonomous driving system (a person’s muscle memory is a type of autonomous driving system); 
an autonomous driving risk sensing unit configured to sense environmental parameters which endangers autonomous driving of the vehicle (a person may look around to see weather events, poor lighting, obstacles, etc. which may hinder driving the vehicle); 
a communications unit configured to transceive information from an external source (a person has difference senses capable of receiving information from external sources); and 
a risk prevention unit comprising at least one processor and data storage comprising instructions executable by the at least one processor to (the human mind is capable of storing and processing mental steps): 
generate a first index according to the information sensed by the at least one sensor (a person may make a mental note of information gathered by looking around); 
generate a second index according to the information received by the communications unit (a person may make a mental note of information gathered by looking around); 
generate a third index according to the information sensed by the autonomous driving risk sensing unit (a person may make a mental note of information gathered by looking around which may pose a risk to driving); 
determine that a safety operation is required according to at least one of the first index, the second index, and the third index (a person may determine that it would be safer to drive at a slower speed or some other alteration in typical driving behavior based on information sensed by the person in the surroundings of the vehicle); and 
in response to determining that the safety operation is required, send a safety operation notification to a corresponding system (a person may make a mental note to, for example, drive slower).

Under Step 2A, Prong One, claims 1, 18, and 27 recite, in part, a sensor and a processor.  Other than reciting a sensor and a processor, nothing in the claims precludes the steps from being directed toward methods of organizing human activity. Therefore, claims 1, 18, and 27 recite a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “methods of organizing human activity” judicial exception is not integrated into a practical application.  For example, claims 1, 18, and 27 recite the additional elements of a sensor and a processor.  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements a sensor and a processor are not integrated into the claims as a whole, claims 1, 18, and 27 are directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular an environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claims 1, 18, and 27 are not patent eligible. 

Dependent claims 2-8, 22-26, and 30-35 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-8, 22-26, and 30-35, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered 

Examiner notes that, for example, claim 8, which recites an automated driving unit linked to the risk prevention unit and configured to automatedly drive the vehicle according to the automated driving notification and wherein the safety operation comprises automatedly driving the vehicle is still insufficient for overcoming a 35 U.S.C. 101 rejection. The first recited limitation cannot overcome the rejection, because it merely requires that the automated driving unit be configured to automatedly drive the vehicle, which does not require actually driving the vehicle. The second recited limitation cannot overcome the rejection, because, as shown in claim 1, the claim does not require executing the safety operation. If either of these limitations was altered to require autonomously driving the vehicle, it would overcome the 35 U.S.C. 101 rejection. 
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-8, 18, 22-27, and 30-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2016/0207537 (hereinafter, “Urano”).

Regarding claim 1, Urano discloses a driving risk classification and prevention system for a vehicle configurable to operate in an autonomous mode and a non-autonomous mode (see at least [0006] and [0059]; the vehicle may operate in a control state/autonomous driving state (i.e., autonomous mode) and a manual mode (i.e., non-autonomous mode)), the system comprising: 
a location determining unit configured to determine a location of the vehicle (see at least [0040]; the vehicle position recognition unit (i.e., location determining unit) determines the location of the vehicle based on at least a map database which may provide map information including localization of the vehicle and based on GPS information received by the GPS receiver); 
at least one sensor configured to sense proximity traffic information (see at least [0028]-[0029], and [0049]; an external sensor (e.g., at least one sensor) senses the surroundings of the vehicle (i.e., proximity information) which may include other vehicles (i.e., traffic)); 
an autonomous driving system (see at least [0006] and [0055]; the autonomous driving state interacts with subsystems and acts as an autonomous driving system); 
an autonomous driving risk sensing unit configured to sense environmental parameters which endangers autonomous driving of the vehicle (see at least [0049]; the external situation recognition unit (i.e., autonomous driving risk sensing unit) senses external information, such as obstacles, which may endanger the autonomous driving of the vehicle); 
a communications unit configured to transceive information from an external source (see at least [0027]; the GPS receiver (i.e., communications unit) receives vehicle positioning information from at least three satellites (i.e., external source). Alternatively, see at least [0040]; the information processing center communicates with the vehicle (i.e., communications unit)); and 
a risk prevention unit comprising at least one processor and data storage comprising instructions executable by the at least one processor to (see at least [0037] and [0046]; the ECU (i.e., risk prevention unit) includes at least a processor and a memory (i.e., data storage)): 
generate a first index according to the information sensed by the at least one sensor (see at least [0031]; examiner is interpreting “index” to mean “a measure of something.” The external sensor may at least measure distances to reflection points on objects); 
generate a second index according to the information received by the communications unit (see at least [0032] and [0041]; examiner is interpreting “index” to mean “a measure of something.” The GPS receiver (i.e., communications unit) measures the positon information of the vehicle. Alternatively, see at least [0040]; the information processing center which stores the map database may measure position information of the vehicle (i.e., communications unit)); 
generate a third index according to the information sensed by the autonomous driving risk sensing unit (see at least [0049]; the external situation recognition unit (i.e., risk sensing unit) may at least provide positional measurements to the vehicle relative to known objects); 
determine that a safety operation is required according to at least one of the first index, the second index, and the third index (see at least [0051] and [0054]; a traveling plan for autonomous control is generated by the ECU based on information from the external sensor, the GPS receiver, and the external situation recognition unit. The traveling plan may be continuously and safely updated based on safety information acquired by at least the external sensor, GPS receiver, the map database (which may be located at the information processing center and in communication with the vehicle (i.e., communications unit)), and external situation recognition unit. Each operation requested of the ECU is considered a safety operation (Examiner notes that the term “safety operation” is used broadly in the present specification; see at least Present Specification at [0022]-[0026])); and 
in response to determining that the safety operation is required, send a safety operation notification to a corresponding system (see at least [0043] and [0055]; the traveling plan may send control value information relating to such things as braking, acceleration, steering, etc. to the ECU which sends the information to the corresponding systems of the vehicle such as the brake system and the electronic steering system, and all of these operations are considered “safe” operations, because safety is one of the factors considered when the traveling path is generated and the ECU is initiating the operations).

Regarding claim 2, Urano discloses all of the limitations of claim 1. Additionally, Urano discloses wherein the safety operation comprises initiating the autonomous mode, and the corresponding system is the autonomous driving system (see at least [0045] and [0075]; the driving state is determined by the state switching unit which may put the vehicle into an autonomous driving state which uses vehicle systems (i.e., the autonomous driving system). The 

Regarding claim 3, Urano discloses all of the limitations of claim 1. Additionally, Urano discloses wherein the safety operation comprises switching the vehicle to the non-autonomous mode and the corresponding system is the autonomous driving system (see at least [0045] and [0075]; the driving state is determined by the state switching unit which may put the vehicle into an autonomous driving state or manual mode, and each uses vehicle systems (i.e., the autonomous driving system). The ECU determines that the manual mode is selected and initiates corresponding safety operations based on that indication (i.e., the ECU initiates the non-autonomous mode)).

Regarding claim 4, Urano discloses all of the limitations of claim 1. Additionally, Urano discloses wherein the safety operation comprises avoiding initiating the autonomous mode when a driver engages the autonomous mode, and the corresponding system is the autonomous driving system (see at least [0045] and [0066]; a driver changing the autonomous driving on/off switch may be avoided where it is assumed the change is unintentional. This applies to situations where the driver switches the autonomous driving to “on” (i.e., when the driver engages the autonomous mode). The corresponding system is the autonomous driving system which is driven by the ECU).

Regarding claim 5, Urano discloses all of the limitations of claim 1. Additionally, Urano discloses wherein the communications unit is further configured to send driving information of the vehicle to an system external to the vehicle, the safety operation is sending the driving information to the external system, and the corresponding system is the communications unit 

Regarding claim 6, Urano discloses all of the limitations of claim 1. Additionally, Urano discloses wherein: the safety operation comprises: 
disabling or enabling at least one sensor of the at least one sensor and/or the automated driving risk sensing unit (see at least [0008], [0047], and [0077]; when the autonomous driving state is enabled, it also enables the ECU in an autonomous mode (i.e., automated driving risk sensing unit)); 
the corresponding system comprises the exterior sensing unit and the automated driving risk sensing unit (see at least [0047]; the ECU (i.e., automated driving risk sensing unit) and the external situation recognition unit (i.e., exterior sensing unit)).

Regarding claim 7, Urano discloses all of the limitations of claim 1. Additionally, Urano discloses wherein: the safety operation comprises: 
adjusting sensitivity, a sensing distance and/or a sensing frequency of the at least one sensor (see at least [0028]-[0031]; the external sensor (i.e., the at least one sensor), which senses the environment, may be forced to adjust the sensing distance based on the environment. For example, obstacles, buildings, signs, and other objects surrounding the vehicle may force sensors to adjust the sensing distance); and 
the corresponding system comprises the exterior sensing unit and the automated driving risk sensing unit (see at least [0047]; the ECU (i.e., automated driving risk sensing unit) and the external situation recognition unit (i.e., exterior sensing unit)).

Regarding claim 8, Urano discloses all of the limitations of claim 1. Additionally, Urano discloses wherein the risk prevention unit sends an automated driving notification when the risk prevention unit determines the safety operation is to be performed (see at least [0045] and [0109]; the ECU (i.e., risk prevention unit) causes the information output unit may display a notification of the current driving state of the vehicle which indicates that the autonomous operations (i.e., safety operations) will be performed), and the system further comprises: 
an automated driving unit linked to the risk prevention unit and configured to automatedly drive the vehicle according to the automated driving notification (see at least [0042] and [0109]; the actuator (i.e., automated driving unit) interfaces with the ECU (i.e., the risk prevention unit) and drives the vehicle based on the notification indicating an on mode for autonomous driving (i.e., according to the automated driving notification)); 
wherein the safety operation comprises automatedly driving the vehicle (see at least [0109]; the vehicle is driven by the actuator which interfaces with the ECU to implement autonomous driving actions, and the autonomous actions signaled by the ECU are the safety operations).

Regarding claim 18, Urano discloses an autonomous driving risk sensing system used for a vehicle having an autonomous driving system for a vehicle configurable to operate in an autonomous mode and a non-autonomous mode (see at least [0006] and [0059]; the vehicle , comprising: 
an autonomous driving risk sensing unit configured to sense information which endangers autonomous driving of the vehicle (see at least [0049]; the external situation recognition unit (i.e., autonomous driving risk sensing unit) senses external information, such as obstacles, which may endanger the autonomous driving of the vehicle); 
an orientation unit configured to confirm a location of the vehicle (see at least [0040]; the vehicle position recognition unit (i.e., orientation unit) determines the location of the vehicle based on at least a map database which may provide map information including localization of the vehicle and based on GPS information received by the GPS receiver); 
an exterior sensing unit configured to sense information external to the vehicle (see at least [0028]-[0029], and [0049]; an external sensor (e.g., an exterior sensing unit) senses the surroundings of the vehicle (i.e., external information));  
a communications unit linked to the orientation unit and configured to transceive information corresponding to the location of the vehicle (see at least [0027]; the GPS receiver (i.e., communications unit) receives vehicle positioning information from at least three satellites (i.e., external source). Alternatively, see at least [0040]; the information processing center communicates with the vehicle (i.e., communications unit)); and 
a risk prevention unit linked to the orientation unit, the exterior sensing unit, the autonomous driving risk sensing unit and the communications unit, the risk prevention unit comprising at least a processor and a data storage device (see at least [0037], [0046], [0051] and [0054]; the ECU (i.e., risk prevention unit) includes at least a processor and a memory (i.e., data storage). A traveling plan for autonomous control is generated by the ECU based on ; 
wherein the data storage device comprises instructions executable by the at least one processor so that the risk prevention unit is configured to generate a first index according to the information sensed by the exterior sensing unit (see at least [0031]; examiner is interpreting “index” to mean “a measure of something.” The external sensor may at least measure distances to reflection points on objects), generate a second index according to the information received by the communications unit (see at least [0032] and [0041]; examiner is interpreting “index” to mean “a measure of something.” The GPS receiver (i.e., communications unit) measures the positon information of the vehicle. Alternatively, see at least [0040]; the information processing center (i.e., communications unit) which stores the map database may measure position information of the vehicle), generate a third index according to the information sensed by the autonomous driving risk sensing unit (see at least [0049]; the external situation recognition unit (i.e., autonomous driving risk sensing unit) may at least provide positional measurements to the vehicle relative to known objects), determine whether to perform a safety operation according to the first index, the second index and the third index (see at least [0051] and [0054]; a traveling plan for autonomous control is generated by the ECU (i.e., risk prevention unit) based on information from the external sensor, the GPS receiver, and the external situation recognition unit. The traveling plan may be continuously and safely updated based on safety information , and send a safety operation notification to a corresponding system in response to determining that the safety operation is required (see at least [0043] and [0055]; the traveling plan may send control value information relating to such things as braking, acceleration, steering, etc. to the ECU which sends the information to the corresponding systems of the vehicle such as the brake system and the electronic steering system, and all of these operations are considered “safe” operations, because safety is one of the factors considered when the traveling path is generated and the ECU is initiating the operations).

Regarding claim 22, Urano discloses all of the limitations of claim 18. Additionally, Urano discloses wherein the safety operation is initiating the autonomous driving of the vehicle and the corresponding system is the autonomous driving system (see at least [0045] and [0075]; the driving state is determined by the state switching unit which may put the vehicle into an autonomous driving state which uses vehicle systems (i.e., the autonomous driving system). The ECU determines that the autonomous mode is selected and initiates corresponding safety operations based on that indication (i.e., the ECU initiates the autonomous mode)).

Regarding claim 23, Urano discloses all of the limitations of claim 18. Additionally, Urano discloses wherein the safety operation comprises switching the vehicle to be the non-autonomous mode, and the corresponding system is the autonomous driving system (see at least [0045] and [0075]; the driving state is determined by the state switching unit which may put the vehicle into an autonomous driving state or manual mode, and each uses vehicle systems 

Regarding claim 24, Urano discloses all of the limitations of claim 18. Additionally, Urano discloses wherein the safety operation comprises avoiding initiating the autonomous driving when a driver intends to initiate the autonomous driving of the vehicle, and the corresponding system is the autonomous driving system (see at least [0045] and [0066]; a driver changing the autonomous driving on/off switch may be avoided where it is assumed the change is unintentional. This applies to situations where the driver switches the autonomous driving to “on” (i.e., when the driver engages the autonomous mode). The corresponding system is the autonomous driving system which is driven by the ECU).

Regarding claim 25, Urano discloses all of the limitations of claim 18. Additionally, Urano discloses wherein: the safety operation comprises: 
disabling or enabling at least one sensor of the exterior sensing unit and/or the autonomous driving risk sensing unit (see at least [0008], [0047], and [0077]; when the autonomous driving state is enabled, it also enables the ECU in an autonomous mode (i.e., automated driving risk sensing unit)); and/or 
adjusting sensitivity, a sensing distance and/or a sensing frequency of the at least one sensor (see at least [0028]-[0031]; the external sensor (i.e., the at least one sensor), which senses the environment, may be forced to adjust the sensing distance based on the environment. For example, obstacles, buildings, signs, and other objects surrounding the vehicle may force sensors to adjust the sensing distance); and 
the corresponding system comprises the exterior sensing unit and/or the autonomous driving risk sensing unit (see at least [0047]; the ECU (i.e., automated driving risk sensing unit) and the external situation recognition unit (i.e., exterior sensing unit)).

Regarding claim 26, Urano discloses all of the limitations of claim 18. Additionally, Urano discloses wherein the communications unit is further configured to send driving information of the vehicle to an external system external to the vehicle, the safety operation is sending the driving information to the external system, and the corresponding system is the communications unit (see at least [0040]; the information processing center (i.e., a system external to the vehicle) communicates with the vehicle (i.e., communications unit) regarding vehicle position/localization based on the communications from the vehicle which may include external sensor information (i.e., driving information)).

Regarding claim 27, Urano discloses a driving risk classification and prevention method for a vehicle configurable to operate in an autonomous mode or a non-autonomous mode (see at least [0006] and [0059]; the vehicle may operate in a control state/autonomous driving state (i.e., autonomous mode) and a manual mode (i.e., non-autonomous mode)), comprising: 
sensing information external to the vehicle (see at least [0028]-[0029], and [0049]; an external sensor (e.g., at least one sensor) senses the surroundings of the vehicle (i.e., proximity information) which may include other vehicles (i.e., traffic));
generating a first index according to the information external to the vehicle (see at least [0031]; examiner is interpreting “index” to mean “a measure of something.” The external sensor may at least measure distances to reflection points on objects);
confirming a location of the vehicle (see at least [0040]; the vehicle position recognition unit (i.e., location determining unit) determines the location of the vehicle based on at least a map database which may provide map information including localization of the vehicle and based on GPS information received by the GPS receiver);
receiving information corresponding to the location (see at least [0027]; the GPS receiver (i.e., communications unit) receives vehicle positioning information from at least three satellites (i.e., external source). Alternatively, see at least [0040]; the information processing center communicates with the vehicle (i.e., communications unit));
generating a second index according to the information corresponding to the location (see at least [0032] and [0041]; examiner is interpreting “index” to mean “a measure of something.” The GPS receiver (i.e., communications unit) measures the positon information of the vehicle. Alternatively, see at least [0040]; the information processing center which stores the map database may measure position information of the vehicle (i.e., communications unit)); 
receiving a set of factors which endangers autonomous driving of the vehicle (see at least [0049]; the external situation recognition unit (i.e., autonomous driving risk sensing unit) senses external information, such as obstacles, which may endanger the autonomous driving of the vehicle);
generating a third index according to the set of factors which endangers the autonomous driving of the vehicle (see at least [0049]; the external situation recognition unit (i.e., risk sensing unit) may at least provide positional measurements to the vehicle relative to known objects);
determining whether to perform a safety operation according to at least the first index and the second index (see at least [0051] and [0054]; a traveling plan for autonomous control is ; and 
sending a safety operation notification to a corresponding system in response to determining that the safety operation is required (see at least [0043] and [0055]; the traveling plan may send control value information relating to such things as braking, acceleration, steering, etc. to the ECU which sends the information to the corresponding systems of the vehicle such as the brake system and the electronic steering system, and all of these operations are considered “safe” operations, because safety is one of the factors considered when the traveling path is generated and the ECU is initiating the operations).

Regarding claim 30, Urano discloses all of the limitations of claim 27. Additionally, Urano discloses wherein the vehicle comprises an autonomous driving system, and determining whether to perform the safety operation comprises determining whether to perform the safety operation further according to the third index in addition to the first index and the second index (see at least [0051] and [0054]; a traveling plan for autonomous control is generated by the ECU (i.e., risk prevention unit) based on information from the external sensor, the GPS receiver, and the external situation recognition unit. The traveling plan may be continuously and safely updated based on safety information acquired by at least the external sensor, GPS receiver, the map database (which may be located at the information processing 

Regarding claim 31, Urano discloses all of the limitations of claim 27. Additionally, Urano discloses wherein the safety operation comprises initiating the autonomous driving, and the corresponding system is an autonomous driving system (see at least [0045] and [0075]; the driving state is determined by the state switching unit which may put the vehicle into an autonomous driving state which uses vehicle systems (i.e., the autonomous driving system). The ECU determines that the autonomous mode is selected and initiates corresponding safety operations based on that indication (i.e., the ECU initiates the autonomous mode)).

Regarding claim 32, Urano discloses all of the limitations of claim 27. Additionally, Urano discloses wherein the safety operation comprises stopping the autonomous driving when the vehicle is autonomously driven, and the corresponding system is an autonomous driving system (see at least [0045] and [0075]; the driving state is determined by the state switching unit which may put the vehicle into an autonomous driving state or manual mode, and each uses vehicle systems (i.e., the autonomous driving system). The ECU determines that the manual mode is selected and initiates corresponding safety operations based on that indication (i.e., the ECU initiates the non-autonomous mode)).

Regarding claim 33, Urano discloses all of the limitations of claim 27. Additionally, Urano discloses wherein the safety operation comprises avoiding initiating the autonomous driving when a driver intends to initiate the autonomous driving of the vehicle, and the corresponding system is an autonomous driving system (see at least [0045] and [0066]; a driver changing the autonomous driving on/off switch may be avoided where it is assumed the change 

Regarding claim 34, Urano discloses all of the limitations of claim 27. Additionally, Urano discloses wherein the safety operation comprises: 
disabling or enabling at least one sensor; and/or 
adjusting sensitivity, a sensing distance and/or a sensing frequency of the at least one sensor (see at least [0028]-[0031]; the external sensor (i.e., the at least one sensor), which senses the environment, may be forced to adjust the sensing distance based on the environment. For example, obstacles, buildings, signs, and other objects surrounding the vehicle may force sensors to adjust the sensing distance); and 
the corresponding system comprises an exterior sensing unit and/or an autonomous driving risk sensing unit (see at least [0047]; the ECU (i.e., automated driving risk sensing unit) and the external situation recognition unit (i.e., exterior sensing unit)).

Regarding claim 35, Urano discloses all of the limitations of claim 27. Additionally, Urano discloses wherein the safety operation comprises sending driving information of the vehicle to an external system external to the vehicle, and the corresponding system is a communications unit (see at least [0040]; the information processing center (i.e., a system external to the vehicle) communicates with the vehicle (i.e., communications unit) regarding vehicle position/localization based on the communications from the vehicle which may include external sensor information (i.e., driving information)).

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Pub. No. 2017/0090480 which relates to safety analysis for autonomous driving including a communication interface with occupants; and
U.S. Pub. No. 2014/0303827 which relates to transitioning autonomous control to and from a vehicle driver. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/THOMAS E WORDEN/Primary Examiner, Art Unit 3663